 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   ETOUCH LV, LLC,
                                                            Case No.: 2:18-cv-02066-JCM-NJK
12          Plaintiff(s),
                                                                           Order
13   v.
                                                                      [Docket No. 48]
14   ETOUCH MENU, INC., et al.,
15          Defendant(s).
16         The Federal Rules of Evidence already establish the effect of intentional and unintentional
17 disclosure of materials subject to the attorney-client privilege and work product protection. Fed.
18 R. Evid. 502(a)-(b). The Federal Rules of Evidence also already provide some procedures for
19 trying to rectify an inadvertent disclosure. See Fed. R. Evid. 502(b) (incorporating Fed. R. Civ. P.
20 26(b)(5)(B)).
21         In addition to the above defaults, parties are permitted to bind themselves to an agreement
22 on the effect of disclosure of documents that are subject to attorney-client privilege or work
23 product protection. Fed. R. Evid. 502(e). In this way, Rule 502(e) simply “codifies the well-
24 established proposition that parties can enter into an agreement to limit the effect of waiver.” Fed.
25 R. Evid. 502(e), Advisory Committee Notes (2007); see also Fed. R. Civ. P. 29(b) (parties may
26 stipulate to discovery procedures). By contrast, if a court enters an order adopting such an
27 agreement pursuant to Rule 502(d) of the Federal Rules of Evidence, that “order binds the world,
28 including parties in state or federal proceedings even though they were not present before the

                                                     1
 1 court.” 23A Wright & Graham, FEDERAL PRACTICE            AND   PROCEDURE, § 5446, p. 298 (2018).
 2 Given its sweeping scope, “courts ought not lightly enter an order that purports to bind the world.”
 3 Id. at p. 300-01.
 4         Pending before the Court is a stipulation by the parties for a Rule 502(d) order that would
 5 govern waiver or forfeiture “in this or any other action.” Docket No. 48 at 2. The stipulation
 6 provides no explanation as to why an order is necessary that binds the world, rather than the parties
 7 agreeing to bind one another without issuance of a court order, as allowed through Rule 502(e).
 8 The stipulation also provides no explanation why any change is necessary from the existing default
 9 provisions of Rule 502(a) and (b).1 Without any such explanation, the Court declines to enter such
10 an order.
11         Accordingly, the stipulation is DENIED without prejudice. Any renewed request must
12 provide a well-developed discussion as to why a Court order is being requested and why it should
13 be provided.
14         IT IS SO ORDERED.
15         Dated: April 25, 2019
16                                                                ______________________________
                                                                  Nancy J. Koppe
17                                                                United States Magistrate Judge
18
19
20
21
22
23
24
25
26         1
             The Court does not address the merits of the stipulated order, except to note that the
   parties seek an order excepting this case from the requirement that they take reasonable steps to
27 prevent the disclosure of material that is attorney-client privileged or work product protected. See
   Docket No. 48 at 3 (seeking an order making Rule 502(b)(2) inapplicable). No explanation is
28 provided why the parties should not be required to take reasonable precautions against disclosure.

                                                     2
